EXECUTION VERSION



REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of September 29, 2014 (this
“Agreement”), is by and between Citizens Financial Group, Inc., a Delaware
corporation (the “Company”), and The Royal Bank of Scotland Group plc, a public
limited company organized under the laws of Scotland (Company Number SC045551)
(“RBSG”).
W I T N E S S E T H:
WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock (as defined below); and
WHEREAS, the Company desires to grant registration rights to RBSG on the terms
and conditions set out in this Agreement;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:
Article 1
DEFINITIONS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
federal, state, local, foreign or international arbitration or mediation
tribunal.
“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person; provided, however, that, for purposes of
this Agreement, the Company and its Subsidiaries shall not be considered to be
“Affiliates” of RBSG and its Subsidiaries (other than the Company and its
Subsidiaries), and RBSG and its Subsidiaries (other than the Company and its
Subsidiaries) shall not be considered to be “Affiliates” of the Company or its
Subsidiaries. As used herein, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through ownership of voting securities or other
interests, by contract or otherwise.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions are authorized or obligated by law to be closed in New
York, New York or London, United Kingdom.
“Common Stock” shall mean the shares of common stock, $0.01 par value per share,
of the Company.

    

--------------------------------------------------------------------------------



“Company Notice” has the meaning set forth in Section 2.01(a).
“Company Takedown Notice” has the meaning set forth in Section 2.01(f).
“Demand Registration” has the meaning set forth in Section 2.01(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.
“Holder” shall mean RBSG or any of its Subsidiaries, so long as such Person
holds any Registrable Securities, and any Person owning Registrable Securities
who is a permitted transferee of rights under Section 3.03.
“Initiating Holder” has the meaning set forth in Section 2.01(a).
“IPO” has the meaning set forth in the recitals to this Agreement.
“Loss” or “Losses” has the meaning set forth in Section 2.08(a).
“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority,
“Piggyback Registration” has the meaning set forth in Section 2.02(a).
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.
“RBSG” has the meaning set forth in the preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.
“Registrable Securities” means any Shares and any securities issued or issuable
directly or indirectly with respect to, in exchange for, upon the conversion of
or in replacement of the Shares, whether by way of a dividend or distribution or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation, exchange or other reorganization; provided that any such
Shares shall cease to be Registrable Securities if (i) they have been registered
and sold pursuant to an effective Registration Statement, (ii) they have been
transferred by a Holder in a transaction in which the Holder’s rights under this
Agreement are not, or cannot be, assigned, (iii) they

2
    
#85967293v11    

--------------------------------------------------------------------------------



may be sold pursuant to Rule 144 under the Securities Act without limitation
thereunder on volume or manner of sale, or (iv) they have ceased to be
outstanding.
“Registration” means a registration with the SEC of the offer and sale to the
public of Common Stock under a Registration Statement. The terms “Register,”
“Registered” and “Registering” shall have a correlative meaning.
“Registration Expenses” shall mean all expenses incident to the Company’s
performance of or compliance with this Agreement, including all (i)
registration, qualification and filing fees; (ii) expenses incurred in
connection with the preparation, printing and filing under the Securities Act of
the Registration Statement, any Prospectus and any issuer free writing
prospectus and the distribution thereof; (iii) the fees and expenses of the
Company’s counsel and independent accountants; (iv) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Shares under the state or foreign
securities or blue sky laws and the preparation, printing and distribution of a
World Sky Memorandum (including the related fees and expenses of counsel); (v)
the costs and charges of any transfer agent and any registrar; (vii) all
expenses and application fees incurred in connection with any filing with, and
clearance of an offering by, Financial Industry Regulatory Authority, Inc.;
(vii) expenses incurred in connection with any “road show” presentation to
potential investors; (viii) printing expenses, messenger, telephone and delivery
expenses; (ix) internal expenses of the Company (including all salaries and
expenses of employees of the Company performing legal or accounting duties); and
(x) fees and expenses of listing any Registrable Securities on any securities
exchange on which shares of Common Stock are then listed; but excluding any
Selling Expenses.
“Registration Period” has the meaning set forth in Section 2.01(c).
“Registration Rights” shall mean the rights of the Holders to cause the Company
to Register Registrable Securities pursuant to this Agreement.
“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.
“SEC” has the meaning set forth in the recitals to this Agreement.
“Securities Act” means the U.S. Securities Act of 1933, as amended.
“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder.

3
    
#85967293v11    

--------------------------------------------------------------------------------



“Shares” means all shares of Common Stock that are beneficially owned by RBSG or
any of its Subsidiaries or any permitted transferee of rights under Section 3.03
from time to time, whether or not held immediately following the IPO.
“Shelf Registration” means a Registration Statement of the Company for an
offering to be made on a delayed or continuous basis of Common Stock pursuant to
Rule 415 under the Securities Act (or similar provisions then in effect).
“Subsidiary” means, when used with respect to any Person, (a) a corporation in
which such Person or one or more Subsidiaries of such Person, directly or
indirectly, owns capital stock having a majority of the total voting power in
the election of directors of all outstanding shares of all classes and series of
capital stock of such corporation entitled generally to vote in such election;
and (b) any other Person (other than a corporation) in which such Person or one
or more Subsidiaries of such Person, directly or indirectly, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the members of the governing body of such first-named Person.
“Takedown Notice” has the meaning set forth in Section 2.01(f).
“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.
Section 1.02.    General Interpretive Principles. Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Unless otherwise specified, the
terms “hereof,” “herein,” “hereunder” and similar terms refer to this Agreement
as a whole (including the exhibits hereto), and references herein to Articles
and Sections refer to Articles and Sections of this Agreement. Except as
otherwise indicated, all periods of time referred to herein shall include all
Saturdays, Sundays and holidays; provided, however, that if the date to perform
the act or give any notice with respect to this Agreement shall fall on a day
other than a Business Day, such act or notice may be performed or given timely
if performed or given on the next succeeding Business Day. References to a
Person are also to its permitted successors and assigns. The parties have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.
ARTICLE 2    
REGISTRATION RIGHTS
Section 2.01.    Registration.

4
    
#85967293v11    

--------------------------------------------------------------------------------



(a)    Request. Any Holder(s) of Registrable Securities (collectively, the
“Initiating Holder”) shall have the right to request that the Company file a
Registration Statement with the SEC on the appropriate registration form for all
or part of the Registrable Securities held by such Holder once such Registrable
Securities are no longer subject to the underwriter lock-up applicable to the
IPO (which may be due to the expiration or waiver of such lock-up with respect
to such Registrable Securities) by delivering a written request to the Company
specifying the kind and number of shares of Registrable Securities such Holder
wishes to Register and the intended method of distribution thereof (a “Demand
Registration”). The Company shall (i) within 10 Business Days of the receipt of
such request, give written notice of such Demand Registration to all Holders of
Registrable Securities (the “Company Notice”), (ii)  use its reasonable best
efforts to file a Registration Statement in respect of such Demand Registration
within 45 days of receipt of the request, and (iii) use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
reasonably practicable thereafter. The Company shall include in such
Registration all Registrable Securities that the Holders request to be included
within the 10 Business Days following their receipt of the Company Notice.
(b)    Limitations of Demand Registrations. There shall be no limitation on the
number of Demand Registrations pursuant to Section 2.01(a); provided, however,
that the Holders may not require the Company to effect more than six Demand
Registrations in a 12-month period. In the event that any Person shall have
received rights to Demand Registrations pursuant to Section 3.03, and such
Person shall have made a Demand Registration request, such request shall be
treated as having been made by the Holder(s). The Registrable Securities
requested to be Registered pursuant to Section 2.01(a) must represent (i) an
aggregate offering price of Registrable Securities that is reasonably be
expected to equal at least $150,000,000 or (ii) all of the remaining Registrable
Securities owned by the requesting Holder and its Affiliates.
(c)    Effective Registration. The Company shall be deemed to have effected a
Registration for purposes of Section 2.01(b) if the Registration Statement is
declared effective by the SEC or becomes effective upon filing with the SEC, and
remains effective until the earlier of (i) the date when all Registrable
Securities thereunder have been sold and (ii) 40 days from the effective date of
the Registration Statement (the “Registration Period”). No Registration shall be
deemed to have been effective if the conditions to closing specified in the
underwriting agreement, if any, entered into in connection with such
Registration are not satisfied by reason of the Company. If, during the
Registration Period, such Registration is interfered with by any stop order,
injunction or other order or requirement of the SEC or other Governmental
Authority, the Registration Period shall be extended on a day-for-day basis for
any period the Holder is unable to complete an offering as a result of such stop
order, injunction or other order or requirement of the SEC or other Governmental
Authority.
(d)    Underwritten Offering. If the Initiating Holder so indicates at the time
of its request pursuant to Section 2.01(a), such offering of Registrable
Securities shall be in the

5
    
#85967293v11    

--------------------------------------------------------------------------------



form of an Underwritten Offering and the Company shall include such information
in the Company Notice. In the event that the Initiating Holder intends to
distribute the Registrable Securities by means of an Underwritten Offering, no
Holder may include Registrable Securities in such Registration unless such
Holder, subject to the limitations set forth in Section 2.06, (i) agrees to sell
its Registrable Securities on the basis provided in the applicable underwriting
arrangements; (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and (iii) cooperates
with the Company’s reasonable requests in connection with such Registration (it
being understood that the Company’s failure to perform its obligations
hereunder, which failure is caused by such Holder’s failure to cooperate, will
not constitute a breach by the Company of this Agreement).
(e)    Priority of Securities in an Underwritten Offering. If the managing
underwriter or underwriters of a proposed Underwritten Offering, including an
Underwritten Offering from a Shelf Registration, pursuant to this Section 2.01
informs the Company and the Holders with Registrable Securities in the proposed
Underwritten Offering in writing that, in its or their opinion, the number of
securities requested to be included in such Underwritten Offering exceeds the
number that can be sold in such Underwritten Offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the number of
securities to be included in such Underwritten Offering shall be reduced in the
following order of priority: first, there shall be excluded from the
Underwritten Offering any securities to be sold for the account of any selling
securityholder other than the Holders; second, there shall be excluded from the
Underwritten Offering any securities to be sold for the account of the Company;
third, there shall be excluded from the Underwritten Offering any securities to
be sold for the account of Holders other than RBSG and its Subsidiaries that
have been requested to be included therein pro rata based on the number of
Registrable Securities owned by each such Holder; and finally, the number of
Registrable Securities of RBSG and its Subsidiaries shall be reduced, in each
case to the extent necessary to reduce the total number of securities to be
included in such offering to the number recommended by the managing underwriter
or underwriters.
(f)    Shelf Registration. At any time after the date hereof when the Company is
eligible to Register the applicable Registrable Securities on Form S-3 (or a
successor form) and the Holder may request Demand Registrations, the requesting
Holders may request the Company to effect a Demand Registration as a Shelf
Registration. There shall be no limitations on the number of Underwritten
Offerings pursuant to a Shelf Registration; provided, however, that the Holders
may not require the Company to effect more than six Underwritten Offerings in a
12-month period. Any Holder of Registrable Securities included on a Shelf
Registration shall have the right to request that the Company cooperate in a
shelf takedown at any time, including an Underwritten Offering, by delivering a
written request thereof to the Company specifying the kind and number of shares
of Registrable Securities such Holder wishes to include in the shelf takedown

6
    
#85967293v11    

--------------------------------------------------------------------------------



(“Takedown Notice”). The Company shall (i) within 5 Business Days of the receipt
of a Takedown Notice for an Underwritten Offering, give written notice of such
Takedown Notice to all Holders of Registrable Securities included on such Shelf
Registration (the “Company Takedown Notice”), and (ii) shall take all actions
reasonably requested by such Holder, including the filing of a Prospectus
supplement and the other actions described in Section 2.04, in accordance with
the intended method of distribution set forth in the Takedown Notice as
expeditiously as practicable. If the takedown is an Underwritten Offering, the
Company shall include in such Underwritten Offering all Registrable Securities
that that the Holders request to be included within the 5 days following their
receipt of the Company Takedown Notice. If the takedown is an Underwritten
Offering, the Registrable Securities requested to be included in a shelf
takedown must represent (i) an aggregate offering price of Registrable
Securities that is reasonably be expected to equal at least $50,000,000 or (ii)
all of the remaining Registrable Securities owned by the requesting Holder and
its Affiliates.
(g)    SEC Form. Except as set forth in the next sentence, the Company shall use
its reasonable best efforts to cause Demand Registrations to be Registered on
Form S-3 (or any successor form), and if the Company is not then eligible under
the Securities Act to use Form S-3, Demand Registrations shall be Registered on
Form S-1 (or any successor form). The Company shall use its reasonable best
efforts to become eligible to use Form S-3 and, after becoming eligible to use
Form S-3, shall use its reasonable best efforts to remain so eligible. All
Demand Registrations shall comply with applicable requirements of the Securities
Act and, together with each Prospectus included, filed or otherwise furnished by
the Company in connection therewith, shall not contain any untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.
Section 2.02.    Piggyback Registrations.
(a)    Participation. If the Company proposes to file a Registration Statement
under the Securities Act with respect to any offering of Common Stock for its
own account and/or for the account of any other Persons (other than a
Registration (i) under Section 2.01 hereof, (ii) pursuant to a Registration
Statement on Form S-8 (or other registration solely relating to an offering or
sale to employees or directors of the Company pursuant to any employee stock
plan or other employee benefit arrangement) or Form S-4 or similar form that
relates to a transaction subject to Rule 145 under the Securities Act,
(iii) pursuant to any form that does not include substantially the same
information as would be required to be included in a Registration Statement
covering the sale of Registrable Securities, (iv) in connection with any
dividend reinvestment or similar plan or (v) for the sole purpose of offering
securities to another entity or its security holders in connection with the
acquisition of assets or securities of such entity or any similar transaction),
then, as soon as practicable (but in no event less than 15 days prior to the
proposed date of filing such Registration Statement), the Company shall give
written notice of such proposed filing to each Holder, and such notice shall
offer such Holders the opportunity to Register under such Registration Statement
such number of Re

7
    
#85967293v11    

--------------------------------------------------------------------------------



gistrable Securities as each such Holder may request in writing (a “Piggyback
Registration”). Subject to Section 2.02(a) and Section 2.02(c), the Company
shall include in such Registration Statement all such Registrable Securities
that are requested to be included therein within 12 days after the receipt of
any such notice; provided, however, that if, at any time after giving written
notice of its intention to Register any securities pursuant to this Section
2.01(a) and prior to the effective date of the Registration Statement filed in
connection with such Registration, the Company shall determine for any reason
not to Register or to delay Registration of such securities, the Company may, at
its election, give written notice of such determination to each such Holder and,
thereupon, (i) in the case of a determination not to Register, shall be relieved
of its obligation to Register any Registrable Securities in connection with such
Registration and shall have no liability to any Holder in connection with such
termination, without prejudice, however, to the rights of any Holder to request
that such Registration be effected as a Demand Registration under Section 2.01,
and (ii) in the case of a determination to delay Registration, shall be
permitted to delay Registering any Registrable Securities for the same period as
the delay in Registering such other shares of Common Stock. No Registration
effected under this Section 2.02 shall relieve the Company of its obligation to
effect any Demand Registration under Section 2.01. If the offering pursuant to a
Registration Statement pursuant to this Section 2.02 is to be an Underwritten
Offering, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.02(a) shall, and the Company shall use reasonable
best efforts to coordinate arrangements with the underwriters so that each such
Holder may, participate in such Underwritten Offering. If the offering pursuant
to such Registration Statement is to be on any other basis, then each Holder
making a request for a Piggyback Registration pursuant to this Section 2.02(a)
shall, and the Company shall use reasonable best efforts to coordinate
arrangements so that each such Holder may, participate in such offering on such
basis. If the Company files a Shelf Registration for its own account and/or for
the account of any other Persons, the Company agrees that it shall use its
reasonable best efforts to include in such Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act in order to
ensure that the Holders may be added to such Shelf Registration at a later time
through the filing of a Prospectus supplement rather than a post-effective
amendment.
(b)    Right to Withdraw. Each Holder shall have the right to withdraw such
Holder’s request for inclusion of its Registrable Securities in any Underwritten
Offering pursuant to this Section 2.02 at any time prior to the execution of an
underwriting agreement with respect thereto by giving written notice to the
Company of such Holder’s request to withdraw and, subject to the preceding
clause, each Holder shall be permitted to withdraw all or part of such Holder’s
Registrable Securities from a Piggyback Registration at any time prior to the
effective date thereof.
(c)    Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of Registrable
Securities included in a Piggyback Registration informs the Company and the
Holders in writing that, in its or their opinion, the number of securities of
such class which such Holder and

8
    
#85967293v11    

--------------------------------------------------------------------------------



any other Persons intend to include in such Underwritten Offering exceeds the
number which can be sold in such Underwritten Offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Underwritten Offering shall be reduced in the following
order of priority: first, there shall be excluded from the Underwritten Offering
any securities to be sold for the account of any selling securityholder other
than the Holders; second, there shall be excluded from the Underwritten Offering
any securities to be sold for the account of the Company; third, there shall be
excluded from the Underwritten Offering any securities to be sold for the
account of Holders other than RBSG and its Subsidiaries that have been requested
to be included therein pro rata based on the number of Registrable Securities
owned by each such Holder; and finally, the number of Registrable Securities of
RBSG and its Subsidiaries shall be reduced, in each case to the extent necessary
to reduce the total number of securities to be included in such offering to the
number recommended by the managing underwriter or underwriters.
Section 2.03.    Selection of Underwriter(s). In any Underwritten Offering
pursuant to Section 2.01 or Section 2.02 in which a Holder is participating,
RBSG, in the event RBSG is participating, or the Holders of a majority of the
outstanding Registrable Securities being included in the Underwritten Offering
(the “Majority Holders”), in the event RBSG is not participating, shall select
the underwriter(s). RBSG or the Majority Holders shall consult with the Company
in the selection of such underwriters by RBSG or such Majority Holders, provided
that RBSG or such Majority Holders, as applicable, shall be under no obligation
to the Company as a result of or in connection with such consultation.
Section 2.04.    Registration Procedures.
(a)    In connection with the Registration and/or sale of Registrable Securities
pursuant to this Agreement, through an Underwritten Offering or otherwise, the
Company shall use reasonable best efforts to effect or cause the Registration
and the sale of such Registrable Securities in accordance with the intended
methods of disposition thereof and:
(i)    prepare and file the required Registration Statement, including all
exhibits and financial statements required under the Securities Act to be filed
therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters, if any, and to the Holders participating in such Registration,
copies of all documents prepared to be filed, which documents will be subject to
the review of such underwriters and such participating Holders and their
respective counsel, and (B) consider in good faith any comments of the
underwriters and Holders and their respective counsel on such documents;
(ii)    prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as

9
    
#85967293v11    

--------------------------------------------------------------------------------



may be necessary to keep such Registration Statement effective in accordance
with the terms of this Agreement and to comply with the provisions of the
Securities Act with respect to the disposition of all of the Shares Registered
thereon;
(iii)    in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Shares subject thereto for a period ending on
the 3rd anniversary after the effective date of such Registration Statement;
(iv)    notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, or when the applicable Prospectus or any amendment or supplement to
such Prospectus has been filed, (B) of any written comments by the SEC or any
request by the SEC or any other Governmental Authority for amendments or
supplements to such Registration Statement or such Prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order preventing or
suspending the use of any preliminary or final Prospectus or the initiation or
threatening of any proceedings for such purposes, (D)  if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, and (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;
(v)    promptly notify each selling Holder and the managing underwriter or
underwriters, if any, when the Company becomes aware of the occurrence of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus and any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or, if for any other reason it shall be necessary during
such time period to amend or supplement such Registration Statement or
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the selling Holder and the managing underwriter or
underwriters, if any, an amendment or supplement to such Registration Statement

10
    
#85967293v11    

--------------------------------------------------------------------------------



or Prospectus which will correct such statement or omission or effect such
compliance;
(vi)    use its reasonable best efforts to prevent or obtain the withdrawal of
any stop order or other order suspending the use of any preliminary or final
Prospectus;
(vii)    promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, and the Holders
may reasonably request to be included therein in order to permit the intended
method of distribution of the Registrable Securities; and make all required
filings of such Prospectus supplement or post-effective amendment as soon as
reasonably practicable after being notified of the matters to be incorporated in
such Prospectus supplement or post-effective amendment;
(viii)    furnish to each selling Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);
(ix)    deliver to each selling Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any amendment or supplement thereto as such Holder or
underwriter may reasonably request (it being understood that the Company
consents to the use of such Prospectus or any amendment or supplement thereto by
each selling Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto) and such other documents as such selling
Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter;
(x)    on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each selling Holder, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or “World Sky” laws of each state and other
jurisdiction of the United States as any selling Holder or managing underwriter
or underwriters, if any, or their respective counsel reasonably request in
writing and do any and all other acts or things reasonably necessary or
advisable to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect and so as to permit the
continuance of sales and dealings in such jurisdictions of the United States for
so long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement;

11
    
#85967293v11    

--------------------------------------------------------------------------------



provided that the Company will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;
(xi)    in connection with any sale of Registrable Securities that will result
in such securities no longer being Registrable Securities, cooperate with each
selling Holder and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive Securities Act
legends; and to register such Registrable Securities in such denominations and
such names as such selling Holder or the underwriter(s), if any, may request at
least two Business Days prior to such sale of Registrable Securities; provided
that the Company may satisfy its obligations hereunder without issuing physical
stock certificates through the use of The Depository Trust Company’s Direct
Registration System;
(xii)    cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority and each securities exchange, if any, on
which any of the Company’s securities are then listed or quoted and on each
inter-dealer quotation system on which any of the Company’s securities are then
quoted, and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of each such
exchange, and use its reasonable best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable
Securities;
(xiii)    not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company; provided that the Company may satisfy its obligations hereunder without
issuing physical stock certificates through the use of The Depository Trust
Company’s Direct Registration System;
(xiv)    in the case of an Underwritten Offering, obtain for delivery to and
addressed to RBSG, if RBSG is participating, and the underwriter or
underwriters, an opinion from the Company’s outside counsel in customary form
and content for the type of Underwritten Offering, dated the date of the closing
under the underwriting agreement;
(xv)    in the case of an Underwritten Offering, obtain for delivery to and
addressed to the underwriter or underwriters and, to the extent agreed by

12
    
#85967293v11    

--------------------------------------------------------------------------------



the Company’s independent certified public accountants, each selling Holder, a
comfort letter from the Company’s independent certified public accountants in
customary form and content for the type of Underwritten Offering, dated the date
of execution of the underwriting agreement and brought down to the closing under
the underwriting agreement;
(xvi)    use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but no later than 90 days after the end of the
12-month period beginning with the first day of the Company’s first quarter
commencing after the effective date of the applicable Registration Statement, an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and the rules and regulations promulgated thereunder and covering the period
of at least 12 months, but not more than 18 months, beginning with the first
month after the effective date of the Registration Statement;
(xvii)    provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by the applicable Registration Statement from
and after a date not later than the effective date of such Registration
Statement;
(xviii)    cause all Registrable Securities covered by the applicable
Registration Statement to be listed on each securities exchange on which any of
the Company’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of the Company’s securities are then quoted;
(xix)    provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include a Person
deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be Registered, (C) the
sale or placement agent therefor, if any, (D) counsel for such underwriters or
agent, and (E) any attorney, accountant or other agent or representative
retained by such Holder or any such underwriter, as selected by such Holder, the
opportunity to participate in the preparation of such Registration Statement,
each Prospectus included therein or filed with the SEC, and each amendment or
supplement thereto, and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such Holder(s)
and their counsel should be included; and for a reasonable period prior to the
filing of such Registration Statement, make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by the parties
referred to in (A) through (E) above, all pertinent financial and other records,
pertinent corporate documents and properties of the Company that are available
to the Company, and cause all of the Company’s officers, directors and employees
and the independent public accountants who have certified its financial
statements to make themselves available at reasonable times and for reasonable
periods, to discuss the business of

13
    
#85967293v11    

--------------------------------------------------------------------------------



the Company and to supply all information available to the Company reasonably
requested by any such Person in connection with such Registration Statement as
shall be necessary to enable them to exercise their due diligence
responsibility, subject to the foregoing, provided that any such Person gaining
access to information or personnel pursuant to this Section 2.4(a)(xix) shall
agree to use reasonable efforts to protect the confidentiality of any
information regarding the Company which the Company determines in good faith to
be confidential, and of which determination such Person is notified, unless (A)
the release of such information is required by law or regulation or is requested
or required by deposition, interrogatory, requests for information or documents
by a governmental entity, subpoena or similar process, (B) such information is
or becomes publicly known without a breach of this Agreement, (C) such
information is or becomes available to such Person on a non-confidential basis
from a source other than the Company or (D) such information is independently
developed by such Person;
(xx)    to cause the executive officers of the Company to participate in the
customary “road show” presentations that may be reasonably requested by the
managing underwriter or underwriters in any Underwritten Offering and otherwise
to facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto; and
(xxi)    take all other customary steps reasonably necessary to effect the
Registration, offering and sale of the Registrable Securities.
(b)    As a condition precedent to any Registration hereunder, the Company may
require each Holder as to which any Registration is being effected to furnish to
the Company such information regarding the distribution of such securities and
such other information relating to such Holder, its ownership of Registrable
Securities and other matters as the Company may from time to time reasonably
request in writing. Each such Holder agrees to furnish such information to the
Company and to cooperate with the Company as reasonably necessary to enable the
Company to comply with the provisions of this Agreement.
(c)    RBSG agrees, and any other Holder agrees by acquisition of such
Registrable Securities, that, upon receipt of any written notice from the
Company of the occurrence of any event of the kind described in Section
2.04(a)(v), such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to such Registration Statement until such Holder’s receipt
of the copies of the supplemented or amended Prospectus contemplated by Section
2.04(a)(v), or until such Holder is advised in writing by the Company that the
use of the Prospectus may be resumed, and if so directed by the Company, such
Holder will deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such

14
    
#85967293v11    

--------------------------------------------------------------------------------



notice. In the event the Company shall give any such notice, the period during
which the applicable Registration Statement for a Demand Registration is
required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.04(a)(v) or is advised in writing
by the Company that the use of the Prospectus may be resumed.
Section 2.05.    Holdback Agreements. Each of the Company and the Holders
agrees, upon notice from the managing underwriter or underwriters in connection
with any Registration for an Underwritten Offering of the Company’s securities
(other than pursuant to a registration statement on Form S-4 or any similar or
successor form or pursuant to a registration solely relating to an offering and
sale to employees or directors of the Company pursuant to any employee stock
plan or other employee benefit plan arrangement), not to effect (other than
pursuant to such Registration) any public sale or distribution of Registrable
Securities, including, but not limited to, any sale pursuant to Rule 144, or
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of, any Registrable Securities, any other equity securities of the
Company or any securities convertible into or exchangeable or exercisable for
any equity securities of the Company without the prior written consent of the
managing underwriters during such period as reasonably requested by the managing
underwriters (but in no event longer than the seven days before and the 90 days
after the pricing of such Underwritten Offering); provided, that such
restrictions shall not apply in any circumstance to (i) Registrable Securities
acquired by a Holder in the public market subsequent to the IPO, (ii)
distributions-in-kind to a Holder’s limited or other partners, members,
shareholders or other equity holders, (iii) Registrable Securities with regard
to which RBSG has beneficial ownership pursuant to an investment advisory
arrangement under which RBSG provides investment advisory services to a
non-related third party in connection with such Registrable Securities and does
not derive a benefit from such Registrable Securities other than customary
advisory or similar fees. Notwithstanding the foregoing, no holdback agreements
of the type contemplated by this Section 2.05 shall be required of Holders
unless each of the Company’s directors and executive officers agrees to be bound
by a substantially identical holdback agreement for at least the same period of
time.
Section 2.06.    Underwriting Agreement in Underwritten Offerings. If requested
by the managing underwriters for any Underwritten Offering, the Company and the
participating Holders shall enter into an underwriting agreement in customary
form with such underwriters for such offering; provided, however, that no Holder
shall be required to make any representations or warranties to the Company or
the underwriters (other than representations and warranties regarding (i) such
Holder’s ownership of Registrable Securities to be transferred free and clear of
all liens, claims and encumbrances created by such Holder, (ii) such Holder’s
power and authority to effect such transfer, (iii) such matters pertaining to
such Holder’s compliance with securities laws as reasonably may be requested and
(iv) such Holder’s intended method of distribution) or to undertake any

15
    
#85967293v11    

--------------------------------------------------------------------------------



indemnification obligations to the Company with respect thereto, except as
otherwise provided in Section 2.08 hereof.
Section 2.07.    Registration Expenses Paid By Company. In the case of any
Registration of Registrable Securities required pursuant to this Agreement
(including any Registration that is delayed or withdrawn) or proposed
Underwritten Offering pursuant to this Agreement, the Company shall pay all
Registration Expenses regardless of whether the Registration Statement becomes
effective or the Underwritten Offering is completed. The Company shall have no
obligation to pay any Selling Expenses.
Section 2.08.    Indemnification.
(a)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each Holder and such Holder’s
officers, directors, employees, advisors, Affiliates and agents and each Person
who controls (within the meaning of the Securities Act or the Exchange Act) such
Holder from and against any and all losses, claims, damages, liabilities (or
actions in respect thereof, whether or not such indemnified party is a party
thereto) and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was Registered under the Securities Act (including
any final or preliminary Prospectus contained therein or any amendment thereof
or supplement thereto or any documents incorporated by reference therein), or
any such statement made in any free writing prospectus (as defined in Rule 405
under the Securities Act) that the Company has filed or is required to file
pursuant to Rule 433(d) of the Securities Act, or (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading; provided, however, that the Company
shall not be liable to any particular indemnified party in any such case to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by such indemnified party expressly for use
in the preparation thereof. This indemnity shall be in addition to any liability
the Company may otherwise have. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Holder or
any indemnified party and shall survive the transfer of such securities by such
Holder.
(b)    Indemnification by the Selling Holder. Each selling Holder agrees
(severally and not jointly) to indemnify and hold harmless, to the full extent
permitted by law, the Company and the Company’s directors, officers, employees,
advisors, Affiliates and agents and each Person who controls the Company (within
the meaning of the Securities Act and the Exchange Act) from and against any
Losses arising out of or based upon

16
    
#85967293v11    

--------------------------------------------------------------------------------



(i) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
Registered under the Securities Act (including any final or preliminary
Prospectus contained therein or any amendment thereof or supplement thereto or
any documents incorporated by reference therein), or any such statement made in
any free writing prospectus that the Company has filed or is required to file
pursuant to Rule 433(d) of the Securities Act, or (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading to the extent, but, in each case (i)
or (ii), only to the extent, that such untrue statement or omission is contained
in any information furnished in writing by such selling Holder to the Company
expressly for inclusion in such Registration Statement, Prospectus, preliminary
Prospectus or free writing prospectus. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder under the sale of the Registrable Securities
giving rise to such indemnification obligation. This indemnity shall be in
addition to any liability the selling Holder may otherwise have. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Company or any indemnified party.
(c)    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder to the extent that
it is materially prejudiced by reason of such delay or failure) and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
Person entitled to indemnification hereunder shall have the right to select and
employ separate counsel and to participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Person unless
(a) the indemnifying party has agreed in writing to pay such fees or expenses,
(b) the indemnifying party shall have failed to assume the defense of such claim
within a reasonable time after receipt of notice of such claim from the Person
entitled to indemnification hereunder or fails to employ counsel reasonably
satisfactory to such Person or to pursue the defense of such claim in a
reasonably vigorous manner, (c) the named parties to any proceeding include both
such indemnified and the indemnifying party and the indemnified party has
reasonably concluded (based on written advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, or (d) in the
reasonable judgment of any such Person, based upon written advice of its
counsel, a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any

17
    
#85967293v11    

--------------------------------------------------------------------------------



liability for any settlement made without its consent, but such consent may not
be unreasonably withheld, conditioned or delayed. If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party, which consent may not
be unreasonably withheld, conditioned or delayed. No indemnifying party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of an unconditional release from all liability in
respect to such claim or litigation. It is understood that the indemnifying
party or parties shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm (in addition to any appropriate local counsel) at any one time
from all such indemnified party or parties unless (x) the employment of more
than one counsel has been authorized in writing by the indemnifying party or
parties, (y) an indemnified party has reasonably concluded (based on written
advice of counsel) that there may be legal defenses available to it that are
different from or in addition to those available to the other indemnified
parties or (z) a conflict or potential conflict exists or in the reasonable
judgment of such Person may exist (based on advice of counsel to an indemnified
party) between such indemnified party or parties and the other indemnified
parties, in each of which cases the indemnifying party shall be obligated to pay
the reasonable fees and expenses of such additional counsel.
(d)    Contribution. If for any reason the indemnification provided for in
Section 2.08(a) or Section 2.08(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.08(a) or Section
2.08(b), then the indemnifying party shall, in lieu of indemnifying such
indemnified party thereunder, contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party on the other hand in connection with the statements or
omissions which resulted in such Loss as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. Notwithstanding anything
in this Section 2.08(d) to the contrary, no indemnifying party (other than the
Company) shall be required pursuant to this Section 2.08(d) to contribute any
amount in excess of the amount by which the net proceeds received by such
indemnifying party from the sale of Registrable Securities in the offering to
which the Losses of the indemnified parties relate (before deducting expenses,
if any) exceeds the amount of any damages which such indemnifying party has
otherwise been required to pay by reason of such untrue statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.08(d) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in this Section 2.08(d). No

18
    
#85967293v11    

--------------------------------------------------------------------------------



person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The amount paid or
payable by an indemnified party hereunder shall be deemed to include, for
purposes of this Section 2.08(d), any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating, preparing
to defend or defending against or appearing as a third party witness in respect
of, or otherwise incurred in connection with, any such loss, claim, damage,
expense, liability, action, investigation or proceeding. If indemnification is
available under this Section 2.08, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 2.08(a) and Section
2.08(b) hereof without regard to the relative fault of said indemnifying parties
or indemnified party.
Section 2.09.    Reporting Requirements; Rule 144. The Company shall use its
reasonable best efforts to be and remain in compliance with the periodic filing
requirements imposed under the SEC’s rules and regulations, including the
Exchange Act, and thereafter shall timely file such information, documents and
reports as the SEC may require or prescribe under Section 13 or 15(d) (whichever
is applicable) of the Exchange Act. If the Company is not required to file such
reports during such period, it will, upon the request of any Holder, make
publicly available such necessary information for so long as necessary to permit
sales pursuant to Rule 144 or Regulation S under the Securities Act, and it will
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without Registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (b) any rule or regulation
hereafter adopted by the SEC. From and after the date hereof through the date
upon which no Holder owns any Registrable Securities, the Company shall
forthwith upon request furnish any Holder (i) a written statement by the Company
as to whether it has complied with such requirements and, if not, the specifics
thereof, (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other reports and documents filed by the Company with
the SEC as such Holder may reasonably request in availing itself of an exemption
for the sale of Registrable Securities without registration under the Securities
Act.
ARTICLE 3    
MISCELLANEOUS
Section 3.01.    Term. This Agreement shall terminate upon the earlier of (i)
such time as there are no Registrable Securities and (ii) the Final Withdrawal
Date (as defined in the Separation Agreement), except for the provisions of
Section 2.07 and Section 2.08 and all of this Article 3, which shall survive any
such termination.
Section 3.02.    Notices. All notices or other communications under this
Agreement shall be in writing and shall be deemed to be duly given when
(a) delivered in

19
    
#85967293v11    

--------------------------------------------------------------------------------



person or (b) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:
If to RBSG, to:
The Royal Bank of Scotland Group plc
Business House G, First Floor
RBS Gogarburn
PO Box 1000
Edinburgh EH12 1HQ
Scotland
Attention: Group General Counsel
with a copy to:
General Counsel, Corporate / M&A
chris.campbell@rbs.com
rushad.abadan@rbs.com
If to the Company to:
Citizens Financial Group, Inc.
One Citizens Plaza
Providence, RI 02903
Attention: John J. Fawcett, Chief Financial Officer
with a copy to:
Citizens Financial Group, Inc.
28 State Street, 12th Floor, MS 1225
Boston, MA 02109
Attention: David A. Bright, Senior Vice President and Senior Counsel
Any party may, by notice to the other party, change the address to which such
notices are to be given.
Section 3.03.    Successors, Assigns and Transferees. This Agreement and all
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. The Company may
assign this Agreement at any time in connection with a sale or acquisition of
the Company, whether by merger, consolidation, sale of all or substantially all
of the Company’s assets, or similar transaction, without the consent of the
Holders; provided that the successor or acquiring Person agrees in writing to
assume all of the Company’s rights and obligations under this Agreement. A
Holder may assign its rights and obligations under this Agreement to any
transferee that acquires at least 5% of the outstanding shares of Common Stock
and executes an agreement to be bound hereby in the form attached

20
    
#85967293v11    

--------------------------------------------------------------------------------



hereto as Exhibit A, an executed counterpart of which shall be furnished to the
Company. Notwithstanding the foregoing, if such transfer is subject to
covenants, agreements or other undertakings restricting transferability thereof,
the Registration Rights shall not be transferred in connection with such
transfer unless such transferee complies with all such covenants, agreements and
other undertakings.
Section 3.04.    GOVERNING LAW; NO JURY TRIAL.
(a)    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof that would result in the application of any
law other than the laws of the State of New York. EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE.
(b)    With respect to any Action relating to or arising out of this Agreement,
each party to this Agreement irrevocably (i) consents and submits to the
exclusive jurisdiction of the courts of the State of New York and any court of
the United States located in the Borough of Manhattan in New York City;
(ii) waives any objection which such party may have at any time to the laying of
venue of any Action brought in any such court, waives any claim that such Action
has been brought in an inconvenient forum and further waives the right to
object, with respect to such Action, that such court does not have jurisdiction
over such party; and (iii) consents to the service of process at the address set
forth for notices in Section 3.02 herein; provided, however, that such manner of
service of process shall not preclude the service of process in any other manner
permitted under applicable law.
Section 3.05.    Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are or are to be thereby aggrieved shall
have the right to seek specific performance and injunctive or other equitable
relief of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative.
Section 3.06.    Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

21
    
#85967293v11    

--------------------------------------------------------------------------------



Section 3.07.    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the parties.
Section 3.08.    Amendment; Waiver.
(c)    This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by the Company and RBSG or, if neither RBSG or any of its Affiliates is a
Holder, the Holders of a majority of the Registrable Securities.
(d)    Waiver by any party of any default by the other party of any provision of
this Agreement shall not be deemed a waiver by the waiving party of any
subsequent or other default, nor shall it prejudice the rights of the other
party.
Section 3.09.    Further Assurances. Each of the parties hereto shall execute
and deliver all additional documents, agreements and instruments and shall do
any and all acts and things reasonably requested by the other party hereto in
connection with the performance of its obligations undertaken in this Agreement.
Section 3.10.    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. Execution of this Agreement or any
other documents pursuant to this Agreement by facsimile or other electronic copy
of a signature shall be deemed to be, and shall have the same effect as,
executed by an original signature.
[The remainder of page intentionally left blank. Signature page follows.]





22
    
#85967293v11    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
CITIZENS FINANCIAL GROUP, INC.
By:
/s/ John Fawcett


 
Name: John Fawcett
 
Title: Chief Financial Officer





THE ROYAL BANK OF SCOTLAND GROUP PLC
By:
/s/ Ewen Stevenson


 
Name: Ewen Stevenson
 
Title: Chief Financial Officer








    